UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2210


DOLI ISAIAS VELASQUEZ-DELEON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2014              Decided:   September 10, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore John Murphy, MURPHY LAW FIRM, PC, West Chester,
Pennsylvania, for Petitioner. Stuart F. Delery, Assistant
Attorney General, David V. Bernal, Assistant Director, Lance L.
Jolley,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Doli Isaias Velasquez-DeLeon, a native and citizen of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals (Board) denying his motion to reconsider the

denial of his untimely motion to reopen.                We have reviewed the

administrative       record    and   Velasquez-DeLeon’s      contentions,       and

conclude that the Board did not abuse its discretion in denying

the motion.      See 8 C.F.R. § 1003.2(a) (2013).               We accordingly

deny   the   petition    for    review   for   the    reasons   stated     by   the

Board.     See In re: Velasquez-DeLeon (B.I.A. Aug. 29, 2013).                   We

dispense     with    oral     argument   because      the    facts   and    legal

contentions    are    adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                PETITION DENIED




                                         2